654 S.E.2d 706 (2007)
STATE of North Carolina
v.
Dwight McLEAN.
No. 326P07.
Supreme Court of North Carolina.
November 8, 2007.
Ann B. Petersen, Chapel Hill, for McLean.
Steven F. Bryant, Raleigh, C. Colon Willoughby, Jr., District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 645 S.E.2d 162.

ORDER
Upon consideration of the petition filed on the 10th day of July 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."